On petition for rehearing in this cause the petition urges that we answer the question of whether or not an unsealed instrument will be treated as a writing obligatory because it contains the words "signed and sealed." It is also urged that the forfeiture and re-entry were illegal because demand for the rent was not made as contemplated by law, that the lease was held by the entireties and could not be forfeited except by notice to both husband and wife, that forfeitures are not favored in this State and that the judgment is excessive.
We have carefully reviewed the record with these questions in mind. The state of it is such that some of them cannot be answered as they were raised for the first time in this court. We are of the view, however, that such errors as were committed were harmless for which reversal does not lie. Sec. 2802 R. G. S. of 1920 (Sec. 4499 C. G. L. of 1927). *Page 23 
On second examination we have reached the conclusion that the judgment is excessive. If the Plaintiff below will enter a remittitur in the sum of $3500.00 the judgment will stand affirmed for the balance, as of the date thereof, otherwise it will be reversed and a new trial awarded.
Affirmed on condition of remittitur.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, concur.